Citation Nr: 1735085	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-30 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION
	
	
Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio.  Jurisdiction of the claim rests with the RO in Columbia, South Carolina.  

This case was before the Board originally in January 2013.  In January 2013, the Board denied an increased rating for posttraumatic stress disorder (PTSD) and an increased rating for a right leg disability.  Also, in January 2013, the Board determined entitlement to a TDIU was properly before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the claim for further evidentiary development.  It now returns for appellate review.  

In May 2012, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Additionally, since the most recent January 2017, supplemental statement of the case issued for the appeal herein, additional evidence has been associated with the claims file, to include an August 2017 PTSD disability benefit questionnaire and VA treatment records located in Virtual VA.  The Veteran did not waive review of this additional evidence.  See 38 C.F.R. § 1304 (c) (2016).  However, as the issue on appeal is being remanded for further development, the AOJ will be able to consider the additional evidence on readjudication of the issue following completion of the actions requested in the Remand below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As noted in the Introduction, a claim for a TDIU was remanded by the Board in January 2013.  The January 2013 Board remand included a directive to obtain an opinion regarding whether the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.  

Pursuant to the January 2013 Board remand VA opinions were obtained with respect the Veteran's service-connected PTSD and right leg disabilities.  Specifically, a June 2015 VA knee and lower leg examiner opined, in pertinent part, that Veteran's current right knee conditions would not limit him from gaining or maintaining most types of sedentary employment but would limit him from gaining or maintaining all but limited physical employment.  However, the record, including a March 2011 VA PTSD examination report, reflected the Veteran spent most of his career working in a nursing home or being a private care provider and that he retired to due physical limitations.  Furthermore, a June 2015 VA PTSD examiner found it was less likely than not that the Veteran's PTSD symptoms alone precluded him from securing and maintaining substantially gainful employment.  However, the June 2015 VA PTSD examiner did opine that the Veteran had symptoms of PTSD that would likely interfere with employment; however, his history showed he was previously employed while experiencing the symptoms.  However, neither of June 2015 VA opinions considered if the combined functional impairment due to the Veteran's service-connected disabilities was to the degree that substantial gainful employment consistent with the his education and occupational experience was precluded.

Thus, the Board finds that a VA opinion is required concerning the degree of functional impairment of the Veteran's service-connected disabilities, considered in combination, on his ability to secure or follow a substantially gainful occupation.  In requesting such an examination, the Board recognizes that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16 (a)).  However, the Board finds that an opinion as to the functional impact of his disabilities on employment would be useful to the Board in adjudicating the issue.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to a vocational expert, or if unavailable a suitable clinician, for review and an opinion as to the combined functional impact of the Veteran's service-connected disabilities on his ability to maintain employment.  The examiner is requested to opine as to the degree of functional impairment due to the service-connected disabilities, considered in combination, on the Veteran's employability, to include whether it is at least as likely as not that the combined functional impairment due to the service-connected disabilities is to the degree that he is unable to maintain substantial gainful employment consistent with the Veteran's education and occupational experience.  It should be noted that the Veteran spent most of his career working in nursing home or being a private care provider.

Rationale must be provided for the opinion reached.

2.  Thereafter, the AOJ should readjudicate entitlement to a TDIU.  The AOJ must consider, if appropriate, whether referral of the Veteran's claim to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16 (b) (2016) is warranted.  

If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

